DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Status of Application
Applicant’s amendments filed on 12/31/2020 have been entered.
Claims 2-13, 15, 16, and 18-19 are currently pending.
Claims 15, 16, 18 and 19 are withdrawn. 
Claim 13 has been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 9, Claim 8 states the bottom surface of the rubber layer is entirely covered by the painting layer but Claim 9 says the rubber layer can partially cover the painting layer. Therefore, Claim 9 fails to full include all the limitations of Claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Huang (CN 202145716) [cited on IDS 03/24/2021].
Regarding Claim 8
Regarding Claim 9, Huang teaches the painting layer can fully or partially cover the surface of the resin and the rubber layer fully or partially covers the painting layer. (Paragraph 0022; Paragraph 0007-0008).
Regarding Claim 10, Huang teaches painting the surface of the resin article with pigmented paint and applying the rubber layer onto the painting layer. (Paragraph 0022). 
Claim Rejections - 35 USC § 103
Claim 8-13 and 2-5 are rejected under 35 U.S.C. 103 for being unpatentable over Dhanapal (US 2009/0288276) in view of Lin (US 2004/0117954) and in further view of Wu (CN 102382556A). 
Regarding Claim 8, Dhanapal teaches a zipper system comprising a resin material structure, the slider, comprising a resin material body (Abstract; Paragraph 0001) and a paint layer formed onto the resin material body. (Claim 35 of Dhanapal; Paragraph 0021). Dhanapal teaches the paint can be applied to entire slider boy. (Paragraph 0039). 
Dhanapal does not specifically teach the rubber layer formed on the painting layer where the bottom surface of the rubber layer is entirely covered by the painting layer and the rubber layer is on the ouside. 
Lin teaches a zipper slider (Abstract), where a rubber coating is applied to all or portions of the outer of the zipper slider. (Paragraph 0023-0026) Lin teaches applying a rubber coating prevents noise when the slider hits the other portions of the zipper and reduce wear to the zipper. (Paragraph 0030). 
Thus, as Lin teaches applying an outer coating of rubber to zippers to protect the zipper and reduce noise, it would have been obvious to one with ordinary skill in the art to apply the 
Dhanapal and Lin do not teach the paint comprises a pigment. 
Wu teaches a paint for use in zippers. (Line 12). Wu teaches using pigments in the paint to color the zipper. (Lines 87-92). Wu also teaches this paint provides the advantage of having good impact resistance and wash resistance. (Lines 26-29). 
Thus, as Wu teaches a paint with pigment that is suitable for use for zippers and provides for good impact and wash resistance, it would have been obvious to one with ordinary skill in the art to use paint of Wu with the zipper and Dhanapal and Lin. 
Regarding Claim 9, Dhanapal teaches coating the entire zipper with paint (Paragraph 0039) and Lin teaches coating portions or all of the zipper with rubber. (Paragraph 0023-0026). 
Regarding Claim 10, Dhanapal teach applying a paint layer to the slider and Lin teaches applying a rubber coating to form a rubber layer on a slider, as discussed above. 
Regarding Claim 11, Dhanapal teaches the resin material is a slide fastener. (Fig. 6; Abstract).
Regarding Claim 12, 
Regarding Claim 13, Dhanapal teaches the slide fastener is made of resin (Abstract) with a lower blade (Fig. 1). Dhanapal teaches the entire portion of the slider can be painted (Paragraph 0005, 0011, 0021), which include the lower blade. Lin teaches the entire slider can be painted for reduction of wear of the slider, which would include the lower blade. (Paragraph 0023-0026, 0030)
Regarding Claim 2, Wu teaches the paint is an oil-based paint and the pigment is a color pigment (Lines 26-87)
Regarding Claim 3, Wu teaches the paint is an epoxy paint. (Line 83)
Regarding Claim 4, Wu teaches the pigment can range from 0 to 30 wt%. (Line 81). 
Regarding Claim 5, Dhanapal, Lin and Wu do not teach the claimed surface roughness of the painting layer. However, the instant Specification teaches the weight percent of pigment within the range of 10 to 30 wt% percent ensures the claimed roughness. (Paragraph 0060-0062). Thus, as Wu teaches the weight percent is 0 to 30 of the weight of the paint, then it would inherently create a painting layer within the claimed roughness. 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Dhanapal, Lin, and Wu as applied in Claim 8, in further view of Imai (US 2004/0111842)
Regarding Claim 6, Wu does not teach the specific pigment, but teaches the pigment can be organic and inorganic. (Line 81). 
However, 
Thus, as Imai teaches titanium dioxide as a pigment leads to high whiteness, it would have been obvious to one with ordinary skill in the art to use titanium dioxide as a pigment in the paint of Dhapanal and Wu.

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Dhanapal, Lin and Wu as applied in Claim 8, in further view of Bernier et al. (US 4,251,582).
Regarding Claim 7, Dhanapal, Lin and Wu do not teach the claimed thickness of the paint layer.
However, Berneir teaches coating on zipper sliders of paint layer can be 2.5 to 127 microns in thickness. (Column 8, Lines 57-68, Column 9, Lines 1-3). This overlaps the claimed range of 20 to 50 microns. Bernier teaches this ensures this will ensure coverage without affecting slider operation. Thus, as Bernier teaches the claimed range is suitable for coverage on a slider without affecting slider operation, it would have been obvious to one with ordinary skill in the art to use the thickness for the paint layer of Dhanapal, Lin, and Wu.  

Claim 8-11 and 2-3 are rejected under 35 U.S.C. 103 for being unpatentable over Dono et al. (EP 1279460A1) in view of Lin and in further view of Wu. 
Regarding Claim 8, 
Dono does not specifically teach the paint compromises pigment and a rubber layer is formed on the rubber layer and the bottom surface of the rubber layer is entirely covered by the painting layer.  
Lin teaches a zipper slider (Abstract), where a rubber coating is applied to all or portions of the outer of the zipper slider. (Paragraph 0023-0026) Lin teaches applying a rubber coating prevents noise when the slider hits the other portions of the zipper and reduce wear to the zipper. (Paragraph 0030). 
Thus, as Lin teaches applying an outer coating of rubber to zippers to protect the zipper and reduce noise, it would have been obvious to one with ordinary skill in the art to apply the rubber coating overtop the paint coated zipper taught by Dono to reduce noise. Thus, the combination of Dono and Lin would teach an entirely painted zipper, where portions of the zipper are coated with a rubber layer where the bottom surface of the rubber layer is entirely covered by the painting layer to mask noise.   
Dono and Lin do not specifically teach the paint comprises pigment.
Wu teaches a paint layer formed on a zipper, where paint layer comprises pigment. (Lines 12, 87-92). Wu teaches adding a pigment to paint provides for a color for the paint. (Line 87-89). Thus, as Wu teaches adding pigment to paint provides color, it would have been obvious to one with ordinary skill in the art to apply pigment to the paint layer of Dono.
Regarding Claim 9, Dono teaches coating the portions of the zipper with paint (Fig. 3) and Lin teaches coating portions or all of the zipper with rubber. (Paragraph 0023-0026). 
Regarding Claim 10, 
Regarding Claim 11, Dono teaches the resin material is a slide fastener. (Abstract)
Regarding Claim 2, Dono teaches the paint can water or oil-based. (Paragraph 0020). Wu teaches pigments are applied to paint for zippers to create color, as discussed above.
Regarding Claim 3, Dono teaches the paint can be acrylic paint (Paragraph 0020) 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Wu and Lin cannot be combined with Dhanapal, as Wu and Lin discuss metal zippers and not plastic zippers and because there is a different method of manufacturing metal zippers versus plastic zippers. This argument is found unpersuasive, as the Dhanapal, Wu and Lin all deal with the same filed of endeavor, zippers. One with ordinary skill in the art of zipper would look at problems and solutions that are present in the zipper art, which would include both metal and plastic zippers. While there are difference in manufacturing metal and plastic zippers, Applicant has not provided evidence the teachings of Wu or Lin cannot be applied to a resin zipper of Dhanapal. 
Applicant argues there is no motivation to combine Wu and Dhapanal, as Wu does not teach the issue of paint falling off of plastic zippers. This argument is found unperusaive, as Dhapanal teaches paint can be used to color the zipper. Wu teaches a paint that provides color while provides an advantage of impact resistance and wash resistance. Thus, as Dhapanal teaches a zipper that can be used in an all operating arrangements (Paragraph 0001), it would have been obvious to use a zipper paint that had good impact and wash resistance and it allows the zipper to be used in more applications. 
Applcaint argues there is no motivation to combine Lin with Dhapanal, as Lin does not teach plastic zippers have an issue with noise. This argument is found unpersuasive, as Lin teaches the rubber coating provides the advantage of reducing wear to a zipper, as well as reducing noise. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781